

113 HR 3111 IH: Honoring the Fort Hood Heroes Act
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3111IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Mr. Carter (for himself, Mr. Williams, Mr. Wolf, Mr. Rooney, Mr. McCaul, Mr. Thornberry, Ms. Granger, Mr. Barton, Mr. Weber of Texas, Mr. Sam Johnson of Texas, Mr. Huizenga of Michigan, Mr. Sessions, Mr. Brady of Texas, Mr. Neugebauer, Mr. Hudson, Mr. King of Iowa, Mr. Collins of Georgia, Mr. Messer, Mr. Sensenbrenner, Mr. Pitts, Mr. Webster of Florida, Mr. Hensarling, Mr. Wilson of South Carolina, Mr. Ribble, Mr. Hunter, Mr. Amodei, Mr. Meehan, Mr. Diaz-Balart, Mr. Nunes, Mr. Culberson, Mr. Gutiérrez, Mr. Fortenberry, Mr. Westmoreland, Mr. Roe of Tennessee, Mr. Bentivolio, Ms. Lofgren, Mr. Hall, Mrs. Noem, Mr. Yoder, Mr. Conaway, Mr. Fincher, Mrs. Black, Mr. DesJarlais, Mr. Yoho, Mr. Crenshaw, Mr. Aderholt, Mr. Rogers of Alabama, Mr. Alexander, Mr. Valadao, Mr. Cook, Mr. McKeon, Mr. Calvert, Mr. Palazzo, Mr. Rogers of Kentucky, Mr. Posey, Mr. Miller of Florida, Mr. Marchant, Mr. Gohmert, Mr. Smith of Texas, Mr. Cole, Mr. Pearce, Mr. Tipton, Mrs. Wagner, Mr. Stivers, Mr. Farenthold, Mr. Barletta, Mrs. Hartzler, Mr. Cuellar, Mr. Olson, Mr. Kelly of Pennsylvania, Mr. Woodall, Mr. Womack, Mr. McHenry, Mr. Mullin, Mr. Cramer, Mr. Collins of New York, Mr. Buchanan, Mr. Fleischmann, Mr. Pittenger, Mr. Wenstrup, Mr. Griffith of Virginia, Mr. Young of Alaska, Mrs. Blackburn, Mr. LaMalfa, Mr. Petri, Mr. Burgess, Mr. Al Green of Texas, Mr. LoBiondo, Mr. Chabot, Mr. Murphy of Pennsylvania, Mr. Duncan of South Carolina, Mr. Garrett, Mr. Bachus, Mr. Harper, Mr. Thompson of Pennsylvania, Mr. DeSantis, Mrs. Capito, Mr. Stutzman, Mr. Hurt, Mr. Franks of Arizona, Ms. Eddie Bernice Johnson of Texas, Mr. Gene Green of Texas, Mr. Hinojosa, Ms. Jackson Lee, Mr. Flores, Mr. Price of Georgia, Mr. Frelinghuysen, Mr. Stockman, Mr. Fattah, Mr. Vela, Mrs. Miller of Michigan, Mrs. Lummis, Mr. Poe of Texas, Mr. Griffin of Arkansas, Mr. King of New York, Mr. Mulvaney, Ms. Jenkins, Mr. Nunnelee, Mr. Duffy, and Mr. Barr) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo declare the November 5, 2009, attack at Fort Hood, Texas, a terrorist attack, and to ensure that the victims of the attack and their families receive the same honors and benefits as those Americans who have been killed or wounded in a combat zone overseas and their families.1.Short titleThis Act may be cited as the Honoring the Fort Hood Heroes Act.2.Declarations of policyCongress makes the following declarations of policy:(1)The November 5, 2009, attack at Fort Hood, Texas, constituted an act of terrorism, not merely workplace violence.(2)The United States Government has a fundamental duty to our military service members to safeguard them against avoidable harm in the course of their service, and the attack on Fort Hood could and should have been prevented.(3)Nidal Hasan, the perpetrator of the attack, had become radicalized while serving in the United States Army and was principally motivated to carry out the attack by an ideology of violent Islamist extremism.(4)Through his actions that day, Nidal Hasan proved himself to be not just a terrorist, but also a traitor and an enemy of the United States.3.Awards required(a)Purple HeartThe Secretary of the military department concerned shall award the Purple Heart to the members of the Armed Forces who were killed or wounded in the attack that occurred at Fort Hood, Texas, on November 5, 2009.(b)Secretary of Defense Medal for the Defense of FreedomThe Secretary of Defense shall award the Secretary of Defense Medal for the Defense of Freedom to civilian employees of the Department of Defense and civilian contractors who were killed or wounded in the attack that occurred at Fort Hood, Texas, on November 5, 2009.4.Benefits for members of the Armed Forces and civilian employees of the Department of Defense who were killed or wounded in the November 5, 2009, attack at Fort Hood, Texas(a)TreatmentFor purposes of all applicable Federal laws, regulations, and policies, a member of the Armed Forces or civilian employee of the Department of Defense who was killed or wounded in the attack that occurred at Fort Hood, Texas, on November 5, 2009, shall be deemed, effective as of such date, as follows:(1)In the case of a member, to have been killed or wounded in a combat zone as the result of an act of an enemy of the United States.(2)In the case of a civilian employee of the Department of Defense—(A)to have been killed or wounded by hostile action while serving with the Armed Forces in a contingency operation; and(B)to have been killed or wounded in a terrorist attack.(b)ExceptionSubsection (a) shall not apply to a member of the Armed Forces whose death or wound as described in that subsection is the result of the willful misconduct of the member.(c)Coverage of psychological injuriesSubsection (a) applies to members of the Armed Forces and civilian employees of the Department of Defense suffering from Post-Traumatic Stress Disorder (PTSD) or other psychological injuries as a result of the attack that occurred at Fort Hood, Texas, on November 5, 2009.